 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 
 

 [image4.jpg]

 
 
 
RADIENT PHARMACEUTICALS CORPORATION
 
FINAL ADDENDUM TO NOTE AND WARRANT PURCHASE AGREEMENT
DATED:  APRIL 8, 2010


This Addendum to Note and Warrant Purchase Agreement is executed this 12th day
of April, 2010 with reference to the following facts:


A.  
 Radient Pharmaceuticals Corporation (‘RPC’) is conducting a ”Second Closing” of
its offering of  12% Convertible Notes and Warrants.  On March 22, 2010, RPC
sold one $925,000 Principal Amount of the 12% Convertible Notes and issued
1,100,000 Warrants to ISP Holdings, LLC.  (the  “First Closing”) and in
connection with the Second Closing, RPC has received executed Note and Warrant
Purchase Agreements (‘Purchase Agreement’) and a wire transfer of funds from
each named person or entity below  (‘Purchaser’).



 
Investor
Amount Paid
Principal Amount of Notes
Number of Warrants
         
 
 
                   
 
                   
 
     
 
             

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

   
 
 
 
 
 
 
 
 
 
 
                                                                       
 
             

 
 
B.  
RPC desires to clarify that the exercise price of the Warrants is $0.38 per
Warrant.



C.  
Each Purchaser received an identical Purchase Agreement which provided in
Section 14 as follows:



“14.           NYSE AMEX 19.99% CAP.  The parties understand that the issuance
of the Common Stock upon conversion of the Note or exercise of the Warrant may
be or may become subject to Rule 713 which requires stockholder approval prior
to the issuance of additional shares under certain circumstances. Accordingly,
in the event (i) the Buyer attempts to convert the Note or exercise the Warrant
prior to the Company’s receipt of such shareholder approval and (ii) such
conversion or exercise would require the company to issue in excess of 19.99% of
the Company’s outstanding Common Stock on the Closing Date, then the Company
shall not be obligated to issue to the Buyer any shares that would be in excess
of the 19.99% Cap until required approvals are obtained from the stockholders
and NYSE Amex; provided, however, that in the event that rule 713 or other
applicable NYSE Amex Rules do not apply, then the Company shall issue all
requested shares in accordance with the terms and conditions Transaction
Documents.”
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
D.  
RPC desires to clarify the language and import of Section 14 and Purchaser is
acknowledging the agreements below in confirming Purchaser’s Agreement to
purchase the Securities.



Now therefore it is agreed as follows:


1.  
Explanation of Clarification of 19.99% CAP in Section 14 of the Purchase
Agreement with the Purchasers in the Second Closing.



At the time of the First Closing, the Purchaser in the First closing, ISP
Holdings, LLC , became entitled to purchase a maximum of approximately 3,103,000
under the 12% Convertible Note and 1,100,000 shares under its Warrant, for a
total of approximately 4,203,000 shares based on the number of then outstanding
shares of RPC Common Stock.  At the time of the Second Closing, the maximum
number of shares that can be issued without stockholder and NYSE Amex approval
under the First Closing and the Second Closing is approximately 5,403,000 shares
based on the number of shares outstanding as of the Second Closing, but
4,203,000 of those potentially issuable shares are reserved for ISP Holdings,
LLC in the First closing.  However, no representation is made that the NYSE Amex
will agree that this is the number of shares that will be approved for listing,
as no application for listing has been made by RPC as yet and no informal
approval of allowable number of shares that may be issued under the 19.99% Cap
has been requested or obtained.   Thus, until stockholder and NYSE Amex approval
is obtained, each Purchaser in the Second Closing  cannot be sure how many
shares of Common Stock may be issuable on conversion of each Purchaser’s Note
or  exercise of each Purchaser’s Warrant, and until stockholder approval and
NYSE Amex approval is obtained, such Purchaser may not be able to convert any
portion of the Note or exercise any part of the Warrant or may only be entitled
to convert a small portion of the principal amount of the Note and/or exercise a
portion of the Warrant based on the ratio that the aggregate number of shares of
Common Stock issuable on conversion of each Purchaser’s Note and or exercise of
each Purchaser’s Warrant bears to the total of the number of aggregate shares
issuable on conversion of all the Purchasers’ notes and issuable on exercise of
all of the Purchaser’s Warrants from the First Closing and the Second
Closing.  For example, if a Purchaser invests $200,000 in the Second Closing and
the total amount invested by all Purchasers in the Second Closing, , and the
total number of shares issuable on conversion of all Notes and on exercise of
all Warrants from the First Closing and the Second Closing combined totals
14,003,000 shares, then, assuming the NYSE Amex approves the listing application
for a total of 14,003,000 shares, the Purchaser so affected would only be
entitled to convert or exercise the Securities held by such Purchaser into
81,818 shares, representing his proportion of the shares available as approved
by NYSE Amex for listing after reserving 4,203,000 shares for issuance to ISP
Holdings, LLC from the First Closing, unless and until stockholder approval and
listing approval by the NYSE Amex was obtained for additional shares according
to the following formula and analysis:
 
 
 
 
 

--------------------------------------------------------------------------------

 

 


Approximate Number of Shares Issuable to ISP Holdings, LLC in First Closing
4,203,000
Approximate Number of Shares Issuable Without Stockholder and NYSE Amex approval
900,000
$200,000 Purchaser’s individual percentage of Second Closing
9.09%
Maximum Number of Shares issuable without stockholder and NYSE Amex Approval
81,818 shares



 
 


2.  
Amendment to Section 14 of the Purchase Agreement.

Section 14 is hereby amended to read in its entirety as follows:


“14.         NYSE AMEX 19.99% CAP.  The parties understand that the issuance of
the Common Stock upon conversion of the Note or exercise of the Warrant may is
subject to Rule 713 which requires stockholder approval prior to the issuance of
additional shares under certain circumstances. Accordingly, in the event (i) any
Buyer in the Second Closing attempts to convert the Note or exercise the Warrant
prior to the Company’s receipt of such stockholder approval and NYSE Amex
approval and (ii) such conversion or exercise would require the Company to issue
in excess of 19.99% of the Company’s outstanding Common Stock to any Buyer
in  the Second Closing at any time after the Second Closing Date (after
reserving 4,203,000 shares for issuance to ISP Holdings, LLC from the First
Closing), then the Company shall not be obligated to issue to any Buyer any
shares that would be in excess of the 19.99% Cap until required approvals are
obtained from the stockholders and NYSE Amex; provided, however, that in the
event that rule 713 or other applicable NYSE Amex Rules do not apply, then the
Company shall issue all requested shares in accordance with the terms and
conditions Transaction Documents.”


3.  
No Agreement Until Addendum is signed by RPC and Purchasers; Deadline.

There is no binding or effective Purchase Agreement between RPC or any Purchaser
until this Addendum is signed by each Party.  If any Purchaser does not execute
and deliver this Addendum by Fax or other transmission to RPC by 5:00 PST on
Monday, April 12 2010, then any funds received by RPC will be returned in full
and any alleged subscription for Securities shall be deemed cancelled.


4.  
Confirmation of Purchase.

Purchaser hereby confirms Purchaser’s purchase of the Securities.


5.  
Definition of “Second Closing Date”

“Second Closing Date” is added to the Purchase Agreement and replaces all
references to “Closing Date.”  Second Closing Date means April 8, 2010.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
  6. 
Calculation of Warrant Exercise Price

Notwithstanding any oral representation to the contrary, the actual calculation
of the Warrant exercise price based upon 105% of the 5-day VWAP prior to the
Second Closing date is $0.38 per share. All purchasers understand and
acknowledge that any other price that may have been orally communicated to them
and was incorrectly computed did not reflect the formula as set forth in the
Transaction Documents.


In witness whereof the parties have executed this Addendum as of the date first
above written.
 
 

   RPC      Radient Pharmaceuticals Corporation            By:             
Douglas C. MacLellan, CEO        

 


Investor
Signature
   
 
                                                 




 
 

--------------------------------------------------------------------------------

 

 
 
                                     


 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 